Fish, P. J.
Where an affidavit, the basis of a criminal accusation in a city court, charged that the accused did, on a given date and in a named county, “ commit the offense of simple larceny, for that” he then and there “did unlawfully and wrongfully take and carry away” designated property, belonging to a named person and of a stated value, and the accusation followed this affidavit, but contained the additional averment that the taking and carrying away was with intent to steal, it was not erroneous to overrule an objection, made during the progress of the trial, “ to the defendant’s being tried further,” because the affidavit failed to allege an intent to steal. Dickson v. State, 62 Ga. 583; Williams v. State, 107 Ga. 693; Surrels v. State, 113 Ga. 715. Judgment affirmed.

All the Justices concur.